DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The application status of parent application 15/680,558 in Paragraph 0001 needs to be amended to recite the patent number by reciting something similar to “Now, U.S. Patent No. 10,625,048”.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 6, 10, 17 and 20 are objected to because of the following informalities:  
Regarding claim 1, line 3, the limitation “a body lumen” needs to be amended to recite “the body lumen” in order to refer to “a body lumen” recited in line 1.

Regarding claim 1, lines 3 and 5, the limitation “an introducer sheath” needs to be amended to recite “the introducer sheath” in order to refer to “an introducer sheath” recited in claim 1, line 1.

Regarding claim 2, lines 5 and 6, the limitation “the lumen” appears to be amended to recite “the body lumen” in order to refer to same limitation consistently in all the claims.

Regarding claim 2, line 5, the limitation “an introducer sheath” appears to be amended to recite “the introducer sheath”.



Regarding claim 6, line 4, the limitation “an outer surface” appears to be amended to recite “the outer surface” in order to refer to “an outer surface” recited in claim 2, lines 2-3.

Regarding claim 10, lines 2-3, the limitation “the method comprising” appears to be creating confusion because the limitations following “the method comprising” is claiming structural limitations instead of reciting method steps. Therefore, the limitation “the method comprising:” should be removed to avoid confusion.

Regarding claim 17, lines 1-2, a grammatical error appears to be occurred in the limitation “a body lumen used an introducer sheath”. This grammatical error appears to be resolved by reciting “a body lumen using an introducer sheath”.

Regarding claim 17, line 8, the limitation “an outer surface” appears to be amended to recite “the outer surface” in order to refer to “an outer surface” recited in claim 17, line 6.

Regarding claim 20, lines 2-3, the limitation “a proximal area” appears to be amended to recite “the proximal area” in order to refer to “a proximal area” in claim 19, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deok-Hee et al. (WO 2014/123381 A1, English translation of Deok-Hee is used to refer to the specification).
Regarding claim 1, Deok-Hee teaches a method (figures 4-6, 18-20) of indwelling an introducer sheath (figures 1-3, 16 and 17) in a body lumen 20, the method comprising: 
puncturing (page 7, lines 13-16, figure 18) a body lumen 20 in which an introducer sheath (figures 16 and 17) needs to be indwelled, and 
introducing an introducer sheath (figures 4-6, figures 18-20) into a puncture site (site through which the sheath is being introduced as shown in figures 18-20) of the body lumen 20, the introducer sheath including a catheter main body 110 having a portion (portion of element 110 comprising elements 150/120 and 112) provided with a thrombus inducing material 120 and a hub (see element “h” in figure 16 below, same location in figure 1 could be construed as hub), which is connected to a proximal side of the catheter main body, and 


    PNG
    media_image1.png
    415
    243
    media_image1.png
    Greyscale


Regarding claim 2, Deok-Hee teaches wherein the introducer sheath includes a tubular member 150 (including element 120 coated on element 150, tubular member is construed as element 150 coated with element 120, hereinafter referred as “150”) disposed on an outer surface of the catheter main body 110, the thrombus inducing material 120 being disposed on the tubular member 150 (page 7, lines 16-18, “may be formed by coating or the like on the inner and outer surfaces of the hemostatic member 150” is construed as having element 150 covered by element 120 on inner and outer 

Regarding claim 6, Deok-Hee teaches wherein the tubular member 150 includes a main body portion (portion of element 150 excluding element 120) and a medicine portion 120; and 
wherein the medicine portion (portion of element 150 formed by element 120) is disposed on an outer surface of the main body portion (page 7, lines 16-18, “may be formed by coating or the like on the inner and outer surfaces of the hemostatic member 150” is construed as having element 150 covered by element 120 on inner and outer surface of element 150) and includes the thrombus inducing material 120.

Regarding claim 17, Deok-Hee discloses a method (figures 4-6, 18-20) of treating a lesion area of a body lumen 20 using an introducer sheath (figures 4-6, 18-20), the method comprising: 
introducing the introducer sheath (figures 4-6, figures 18-20) into a puncture site (site through which the sheath is being introduced as shown in figures 18-20) of the body lumen 20, the introducer sheath including a catheter main body 110, a hub (see element “h” in figure 16 above, same location in figure 1 could be construed as hub), which is connected to a proximal side of the catheter main body, and a tubular member 150 (including element 120 coated on element 150, tubular member is construed as element 150 coated with element 120, hereinafter referred as “150”) which is disposed at a proximal side of an outer surface of the catheter main body 110, the tubular member  150 including a main body portion (portion of element 150 excluding element 120) and a medicine portion 120; the medicine portion (portion of element 150 formed by element 
indwelling (page 7, lines 13-16, figure 18) the catheter main body 110 in the body lumen 20 while disposing a portion (portion of element 110 comprising elements 150/120 and 112) provided with the thrombus inducing material 120 at the puncture site (site through which the sheath is being introduced as shown in figures 18-20); 
after the treating the lesion area (page 4, lines 6-8, page 5, lines 38-40) of the body lumen 20, removing (figure 21, page 8, lines 1-8) the introducer sheath from the body lumen while the puncture site is pressed so that the tubular member 150 is pressed against the puncture site and the thrombus inducing material 120 of the outer surface of the main body portion (portion of element 150 excluding element 120) is applied to the puncture site. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deok-Hee et al. (WO 2014/123381 A1) in view of Brimhall (US 5,267,971) and further in view of Finney (US 4,212,304).
Regarding claim 3, Deok-Hee discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Deok-Hee is silent regarding wherein a 
However, Brimhall teaches a design of a catheter introducer wherein a material of the catheter main body 6 is transparent medical grade flexible polyvinyl chloride having durometer hardness of approximately 60-80 Shore A (column 2, lines 34-38) for the purpose of choosing appropriate material of the catheter main body that allows insertion of the catheter main body into the patient’s blood vessel (column 2, line 68-column 3, line 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of Deok-Hee to incorporate a material of the catheter main body is transparent medical grade flexible polyvinyl chloride having durometer hardness of approximately 60-80 Shore A as taught 
Examiner further construes that incorporating material of Brimhall into Deok-Hee will result in having a material of the tubular member is harder than a material of the catheter main body especially if the flexible polyvinyl chloride with approximate hardness of 60 Shore A is chosen because the shore hardness of silicon for use in medical is 70 Shore A. To further provide evident, Finney teaches a design of a uretheral catheter stent having silicone material with hardness of about 70 Shore A (column 3, lines 58-61) for the purpose of easily passing the tubular member through an opening (column 3, lines 40-44).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1).
Regarding claim 1, Ginn discloses a method (paragraph 0004) of indwelling an introducer sheath (figure 2A) in a body lumen, the method comprising: 
Puncturing (paragraph 0004, lines 1-17, although not explicitly recited to puncture a body lumen, one of ordinary skill in the art would infer that Ginn is inherently teaching to puncture the body lumen when considering the description given in paragraph 0004, lines 1-17 and considering the background context given in paragraph 0003) a body lumen in which an introducer sheath (figure 2A) needs to be indwelled; and 
introducing (paragraph 0004, lines 1-32) an introducer sheath into a puncture site of the body lumen, the introducer sheath 2 including a catheter main body 14 (figure 2A) having a portion (paragraph 0016, lines 7-17, paragraph 0019, lines 8-12, portion of element 14 comprising “non-porous layer” and also being inserted into the blood vessel) and a hub 12, which is connected to a proximal side of the catheter main body 14, and 
However, Deok-Hee teaches a method of using an introducer sheath into the blood vessel wherein the portion (portion of element 110 comprising elements 150/120 and 112 in figures 3 and 16) provided with a thrombus inducing material 120 for the purpose of preventing blood escaping from the blood vessel by using platelet activator or coagulation accelerator (page 4, lines 16-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the portion of the introducer sheath of Ginn to include a thrombus inducing material as taught by Deok-Hee for the purpose of preventing blood escaping from the blood vessel by using platelet activator or coagulation accelerator (page 4, lines 16-20).

Regarding claim 2, Ginn discloses wherein the introducer sheath (figure 2A) includes a tubular member (paragraph 0016, lines 7-17, paragraph 0019, lines 8-12, “non-porous layer” being coated entirely can be construed as a tubular member) disposed on an outer surface of the catheter main body 14, and the introducing an introducer sheath (paragraph 0004, lines 1-32) into a puncture site of the lumen comprising introducing the tubular member into a puncture site of the lumen. Ginn is silent regarding the thrombus inducing material being disposed on the tubular member.
However, Deok-Hee teaches the thrombus inducing material 120 being disposed on the tubular member 150 (page 7, lines 16-18, “may be formed by coating or the like on the inner and outer surfaces of the hemostatic member 150” is construed as having 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the tubular member of Ginn to incorporate the thrombus inducing material being disposed on the tubular member as taught by Deok-Hee for the purpose of preventing blood escaping from the blood vessel by using platelet activator or coagulation accelerator (page 4, lines 16-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1) as applied to claims 1 and 2 above, and further in view of Cicciu et al. (US 4,897,077).
Regarding claim 4, Ginn/Deok-Hee (hereinafter referred as “modified Ginn”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Modified Ginn is silent regarding wherein a distal area of the tubular member is inclined toward the outer surface of the catheter main body.
However, Cicciu teaches a design of a hemostasis sheath 50 (figure 2a) wherein a distal area 52 of the tube member 50 is inclined toward the outer surface of the catheter main body 42 for the purpose of stopping bleeding (column 4, lines 62-68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the tubular member of modified Ginn to incorporate wherein a distal area of the tubular member is inclined toward the outer surface of the catheter main body as taught by Cicciu for the purpose of stopping bleeding (column 4, lines 62-68).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1) as applied to claims 1 and 2 above, and further in view of Okamura et al. (US 2015/0032056 A1).
Regarding claim 5, modified Ginn discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Modified Ginn is silent regarding wherein a color of the tubular member is different from a color of the catheter main body.
However, Okamura teaches a design of a catheter (figure 1) comprising a tube member 23 wherein a color 52 of the tube member is different from a color of the catheter main body 21 (paragraph 0070, lines 16-19) for the purpose of indicating size of the catheter main body (paragraph 0063, lines 3-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the tube member of modified Ginn to incorporate wherein a color of the tubular member is different from a color of the catheter main body as taught by Okamura for the purpose of indicating size of the catheter main body (paragraph 0063, lines 3-8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1) as applied to claims 1 and 2 above, and further in view of Kratoska et al. (US 6,090,072).
Regarding claim 8, modified Ginn discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Modified Ginn is silent regarding wherein the introducer sheath includes a hydrophilic lubrication layer which exhibits surface lubricity in a wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body, and the tubular member is disposed on area of the catheter main body without the hydrophilic lubrication layer.

It is further construed that one of ordinary skill in the art when modifying the device of modified Ginn in view of Kratoska will result in having the tube member is disposed in an area of the catheter main body without the hydrophilic lubrication layer because modified Ginn will include thrombus inducing material disposed external and Kratoska requires lubricating material to be disposed on outer surface. If lubricating material of Kratoska is disposed on outer surface then thrombus inducing material will not be able to induce thrombus. Thus, modified Ginn in view of Kratoska will result in having where the tube member is disposed in an area of the catheter main body without the hydrophilic lubrication layer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the introducer sheath of modified Ginn to incorporate wherein a hydrophilic lubrication layer which exhibits surface lubricity in a wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body as taught by Kratoska for the purpose of smooth movement of the introducer sheath with respect to the tissue (column 25, lines 45-48).

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deok-Hee et al. (WO 2014/123381 A1) in view of Kratoska et al. (US 6,090,072).
Regarding claim 14, Deok-Hee discloses a method (figures 4-6, 18-20) of treating a lesion area of a body lumen 20, the method comprising: 

indwelling (page 7, lines 13-16, figure 18) the catheter main body 110 in the body lumen 20 while disposing a portion (portion of element 110 comprising elements 150/120 and 112) provided with the thrombus inducing material 120 at the puncture site (site through which the sheath is being introduced as shown in figures 18-20). While Deok-Hee discloses performing diagnosis and treatment (page 4, lines 6-8, page 5, lines 38-40) through the introducer sheath while a portion provided with thrombus material 120 in the catheter main body is posed at the puncture site (site through which the sheath is being introduced as shown in figures 18-20), Deok-Hee do not explicitly recite introducing a treatment instrument for treating the lesion area into the body lumen through the introducer sheath.
However Kratoska teaches introducing a treatment instrument (column 10, lines 6-25, “intravascular devices”) for treating the lesion area into the body lumen through the introducer sheath for the purpose of performing diagnosis and/or therapeutic treatment of the underlying medical conditions (column 10, lines 6-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Deok-Hee to incorporate introducing a treatment instrument for treating the lesion area into the body lumen through the introducer sheath as taught by Kratoska for the purpose of 

Regarding claim 15, Deok-Hee discloses comprising: disposing a hemostatic device 150 at the puncture site (site through which the sheath is being introduced as shown in figures 18-20) while the introducer sheath is removed from the puncture site (figure 21, page 8, lines 1-8).

Regarding claim 16, Deok-Hee discloses comprising after the treating the lesion area of the body lumen 20, removing (figure 21, page 8, lines 1-8) the introducer sheath from the body lumen, and the removing the introducer sheath from the body lumen comprising the thrombus inducing material is applied to the puncture site (figure 21, page 8, lines 1-8).

Regarding claim 18, Deok-Hee discloses the claimed invention substantially as claimed, as set forth above in claim 17. Deok-Hee is silent regarding wherein the introducer sheath includes a hydrophilic lubrication layer which exhibits surface lubricity in a wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body, and the tubular member is disposed on area of the catheter main body without the hydrophilic lubrication layer.
However, Kratoska teaches a design of an introducer sheath (figure 7A) comprising a hydrophilic lubrication layer (column 25, lines 45-48) which exhibits surface lubricity in wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body as taught by Kratoska for the purpose of smooth movement of the introducer sheath with respect to the tissue (column 25, lines 45-48).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the introducer sheath of Deok-Hee to incorporate wherein a hydrophilic lubrication layer which exhibits surface lubricity in a wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body as taught by Kratoska for the purpose of smooth movement of the introducer sheath with respect to the tissue (column 25, lines 45-48).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deok-Hee et al. (WO 2014/123381 A1) in view of Kratoska et al. (US 6,090,072) as applied to claim 17 above, and further in view of Cicciu et al. (US 4,897,077).
Regarding claim 19, Deok-Hee/Kratoska (hereinafter referred as “modified Deok-Hee”) discloses the claimed invention substantially as claimed, as set forth above in claim 17. Deok-Hee further discloses wherein the main body portion (portion of element 150 excluding element 120) includes a proximal area (see “PA” in figure 16 below) and a distal area (see “DA” in figure 16 below), the proximal area being positioned proximally to the distal area (figure 16 below). Modified Deok-Hee is silent regarding the distal area being inclined toward the outer surface of the catheter main body.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the tubular member of modified Deok-Hee to incorporate wherein a distal area of the tubular member is inclined toward the outer surface of the catheter main body as taught by Cicciu for the purpose of stopping bleeding (column 4, lines 62-68).

    PNG
    media_image2.png
    424
    232
    media_image2.png
    Greyscale


Regarding claim 20, modified Deok-Hee discloses the claimed invention substantially as claimed, as set forth above in claim 17. Deok-Hee discloses wherein the medical portion 120 is disposed on outer surface of a proximal area of the main body portion (element 120 is disposed on entire surface of element 150 therefore, element .
 
Allowable Subject Matter
Claims 7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1) in view of Cicciu et al. (US 4,897,077) discloses wherein the main body portion includes a distal area which is inclined toward the outer surface of the catheter main body and a proximal area which is position at a proximal side in relation to the distal side, wherein the medical portion is disposed on an outer surface of the proximal area but is silent regarding wherein an outer diameter of a proximal end of the distal area of the main body portion is larger than an outer diameter of the proximal area of the main body portion in combination with other claimed limitations of claim 7.

The closest prior art of record, Ginn et al. (US 2015/0094795 A1) in view of Deok-Hee et al. (WO 2014/123381 A1) and further in view of Kratoska et al. (US 6,090,072) discloses wherein the introducer sheath includes a hydrophilic lubrication layer which exhibits surface lubricity in a wet state, the hydrophilic lubrication layer being partially disposed on the outer surface of the catheter main body but is silent regarding where in the hydrophilic lubrication layer covers at least a distal area of the tubular member in combination with other claimed limitations of claim 9.


Claims 11-13 being dependent on claim 10 are also indicated allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783